Citation Nr: 1818577	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-34 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to recognition of the appellant as the Veteran's surviving spouse for purposes of establishing eligibility for Department of Veterans Affairs (VA) dependency and indemnity compensation (DIC) benefits, death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran had active service from February 1951 to November 1973.  He died in December 2004.  The appellant in this matter seeks to be recognized as his surviving spouse for the purpose of obtaining VA benefits.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 administrative decision by the VA Regional Office (RO) in Los Angeles, California.

In October 2014, the appellant indicated that she wanted a travel Board hearing.  However, she withdrew her request for a hearing in February 2016.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn and it will proceed to adjudicate the claim based on the evidence of record.  See 38 C.F.R. § 20.704 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  There was no continuous cohabitation between the appellant and the Veteran from their marriage until the Veteran's death

2.  The separation was not due to the misconduct of, or procured by, the Veteran.

3.  The separation was not by mutual consent and was not for the purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the Veteran.

CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for purposes of VA death benefits are not met.  38 U.S.C. §§ 101(3), 103 (2012); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.102 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

A VA letters dated in February 2005 satisfied the duty to notify provisions prior to the initial AOJ decision with respect to the appellant's claim for service-connected death pension benefits.  The letter specifically requested that the appellant provide additional information and details about why she left the Veteran.  

The Board also notes that while technically this claim is contested (as a surviving spouse has already been recognized by VA), the recognized surviving spouse was not prejudiced by any failure to follow regulations pertaining to contested claims as this claim is being denied, leaving her recognition by VA unaffected.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.15(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.
The claims file includes the Veteran's death certificate, the appellant and Veteran's marriage certificate, the Veteran's prior marriage certificate with court documents indicating that such marriage was annulled, and the appellant's statements surrounding the separation from the Veteran. 

The appellant has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the appellant is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.



II.  Criteria and Analysis

The appellant contends that she was married to the Veteran at the time of his death and therefore, she should be recognized as his surviving spouse.  Specifically, the appellant asserts that she married the Veteran in October 1977.  She contends that the her marriage to the Veteran is valid as the Veteran's previous marriage C was deemed not valid in June 1978 as C was still married to her first husband when she married the Veteran in 1958.  Furthermore, the appellant asserts that she and the Veteran never divorced and although they lived separately since 1983, the separation was mutual, and the plan was for the Veteran to eventually move to where she was located, but the Veteran never left Puerto Rico.  

Pertinent VA laws and regulations provide that VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C. § 1102 (2012); 38 C.F.R. § 3.54 (2017).  Spouse means a person of the opposite sex who is a wife or husband and the term surviving spouse means a person of the opposite sex who is a widow or widower provided the marriage meets the requirements of 38 C.F.R. § 3.1(j), 38 C.F.R. § 3.50.  A marriage means "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  38 C.F.R. § 3.1(j) (2017); 38 U.S.C. § 103(c) (2012).

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 U.S.C. § 101(3) (2012); 38 C.F.R. § 3.50(b) (2017).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  In this regard, temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Id.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  Id.  

In Gregory v. Brown, 5. Vet. App. 108 (1993), the U.S. Court of Appeals for Veterans Claims (Court) identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Id. at 112.  Second, the separation must have been procured by the Veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.  The Court emphasized that the "without fault" requirement of the law was not a continuing one.  Rather, fault, or the absence of fault, is to be determined based on an analysis of conduct at the time of separation.  Id.  However, certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation.  Still the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to the question of fault, and, standing alone, do not constitute evidence of fault at the time of separation.  Certainly, if a spouse has been physically and emotionally abused and separates from the abuser, the abused spouse's acts of initiating a divorce and refusing to reconcile would not be competent evidence to demonstrate fault on the part of the abused spouse at the time of the separation.  Id.  

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the Federal Circuit Court further clarified that separation by mutual consent generally does not constitute desertion by a potential surviving spouse, such that a claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53 (b) for the purpose of establishing recognition as the surviving spouse for death benefits.  The Federal Circuit explained that under a proper interpretation of 38 U.S.C. § 101(3), a spouse can qualify as a surviving spouse if a separation was procured by the Veteran without the fault of the surviving spouse, even if there was no misconduct by the Veteran.  Id.  Therefore, under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id.  at 1358.  However, the Federal Circuit added that a separation by mutual consent would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse, thus, breaking the continuity of cohabitation and precluding surviving spouse recognition in such instance.  Id. at 1357.

In this case, the evidence reflects that the Veteran married C in August 1958.  At time of the marriage between the Veteran and C, C was still married to another person.  In April 1957, C petitioned the Court to issue a decree of a divorce and dissolve the matrimonial bond existing between C and her first husband.  However, a court document dated in January 1959 reveals the Court decreed a discontinuation and filing of the case.  Furthermore, a Court order dated in August 1978 reveals that the Superior Court of California, Monterrey County declared that the marriage between the Veteran and C is null.  In light of the foregoing, the Board finds that the marriage between the Veteran and C was not valid.    

A marriage certificate dated in October 1977 reveals that the Veteran married the appellant on such date.  Although the evidence indicates that the Veteran was married to C at that time, the marriage between the Veteran and C was not valid.  Therefore, the marriage between the Veteran and the appellant is considered valid under the law of the place of residence at the time of the marriage.  Furthermore, there is no evidence of record that shows the Veteran and the appellant divorced prior to the Veteran's death in December 2004.  

Nonetheless, the evidence reflects that the appellant did not live with the Veteran continuously from the date of marriage to the date of the Veteran's death.  As noted above, under 38 C.F.R. § 3.53, there must be continuous cohabitation from the date of marriage to the date of death of the veteran except where the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Thus, the issue of whether the appellant is considered the surviving spouse for purposes of establishing eligibility for Department of Veterans Affairs (VA) dependency and indemnity compensation (DIC) benefits, death pension, and accrued benefits turns on whether the Veteran and appellant had continuous cohabitation from date of marriage to the date of the Veteran's death.  

In this regard, the appellant noted that she had not lived with the Veteran since 1983.  She contends that they were living in Puerto Rico and they decided that they would move back to California.  She explained that the Veteran asked her to move first because he had to take care of personal matters before he could return to California and that they kept in constant contact.  In an October 1993 statement, the appellant stated she had been separated from the Veteran since 1983 and requested an apportionment of his benefits.  In response, the Veteran asserted in October 1993 that he requested the name of the person requesting apportionment and if it is the person he thinks it is that the marriage was declared null.  In an October 2000 statement from the Veteran, he asserted that the marriage to the appellant was a farce on her part and she left in 1984.  He indicated he had been searching in every county of Nevada and could not find a marriage certificate.  The Veteran asserted that the appellant was not his wife.  In April 2003, the Veteran wrote that he had tried to contact the appellant since 1984 to no avail.  The Veteran indicated that he married R in October 1998, he considered R his spouse and he lived continuously with her until his death in December 2004.  

In this case, the Veteran's statements contradict the allegations of the appellant that the separation was mutual without the intent of the appellant to desert.  As discussed above, the Veteran previously informed VA that the appellant left in 1983 and he had been unable to contact her since 1984.  Furthermore, he considered their marriage void.  The credible evidence reflects that the appellant and Veteran did not make any attempts at reconciliation since the separation.  After considering all of the evidence of record, the Board concludes that the appellant and the Veteran had not separated due to the misconduct of, or procured by, the Veteran without the fault of the appellant, or that such separation was temporary or for purposes of convenience, health, or business.

For the foregoing reasons, the Board finds that the appellant and the Veteran did not live continuously from the date of marriage to the date of the Veteran's death and the separation was not by mutual consent without the intent to desert.  Based on the evidence and analysis above the Board finds the Veteran and the appellant were not cohabitating at the time of the Veteran's death.  Accordingly, the appellant is not entitled to the status of a surviving spouse for purposes of receiving VA death benefits and the claim must be denied.  In arriving at this conclusion the Board makes no finding in regard to whether or not the Veteran and the appellant were legally married at the time of the Veteran's death.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to recognition of the appellant as the Veteran's surviving spouse for purposes of establishing eligibility for VA DIC benefits, death pension benefits, and accrued benefits is denied.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


